The decree under appeal provides for separate maintenance for the complainant wife and dismisses the counter-claim of the defendant husband. Provision for the education of the child of this couple and a right of visitation for the defendant is made in the decree and the right is reserved to either to ask for modification of its terms in any particular.
We are of the opinion that the decree should be affirmed, and the advisory master was correct in finding (1) that the defendant, without justifiable cause, abandoned his wife and neglected to provide for her maintenance and that of his infant daughter, and (2) that the wife was not guilty of extreme cruelty as charged by the husband in his counter-claim for divorce. The proof on each of these issues was rather close and the evaluation of it is not free from difficulty. In this posture we are of the opinion that the fact conclusions *Page 112 
or the learned advisory master, who saw and heard the witnesses, reflect the truth of the situation.
The decree is accordingly affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, PERSKIE, PORTER, COLIE, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
For reversal — None.